                                                                         Case 2:20-cv-00138-KJM-DB Document 24 Filed 04/01/21 Page 1 of 4


                                                                    1 PANISH SHEA & BOYLE LLP
                                                                      BRIAN J. PANISH, State Bar No. 116060
                                                                    2 panish@psblaw.com
                                                                      SPENCER R. LUCAS, State Bar No. 232498
                                                                    3 lucas@psblaw.com
                                                                      MARGUERITE S. SANVICTORES, State Bar No. 299452
                                                                    4 sanvictores@psblaw.com
                                                                      11111 Santa Monica Boulevard, Suite 700
                                                                    5 Los Angeles, California 90025
                                                                      Telephone: 310.477.1700 * Facsimile: 310.477.1699
                                                                    6
                                                                        Attorneys for Plaintiffs
                                                                    7

                                                                    8

                                                                    9                         UNITED STATES DISTRICT COURT
                                                                   10                       EASTERN DISTRICT OF CALIFORNIA
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12                                                  No. 2:20-cv-0138 KJM DB
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                      VIRGINIA L. JOHNSON, an
                                                                   13 Individual; SAMANTHA R.                          STIPULATION AND ORDER TO
                                                                      JOHNSON, an Individual; BRENDON                  EXTEND EXPERT WITNESS
                                                                   14 G. JOHNSON, an Individual; ASHLEY                DISCLOSURE DEADLINES
                                                                      N. CHAPMAN, an Individual; REX
                                                                   15 JOHNSON, an Individual,

                                                                   16                Plaintiffs,
                                                                   17         v.
                                                                   18 MERCK SHARP & DOHME CORP.,
                                                                      A CORPORATION and DOES 1
                                                                   19 Through 10, Inclusive,

                                                                   20                Defendants.
                                                                   21

                                                                   22
                                                                              IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs
                                                                   23
                                                                        VIRGINIA JOHNSON, SAMANTHA R. JOHNSON, BRENDON G. JOHNSON,
                                                                   24
                                                                        ASHLEY CHAPMAN, and REX JOHNSON ("Plaintiffs") and Defendant MERCK
                                                                   25
                                                                        SHARP & DOHME CORP. ("Defendant") (collectively "Parties") through their
                                                                   26
                                                                        respective counsel of record as follows:
                                                                   27

                                                                   28

                                                                                                                   1
                                                                               STIPULATION AND ORDER TO EXTEND EXPERT WITNESS DISCLOSURE DEADLINES
                                                                         Case 2:20-cv-00138-KJM-DB Document 24 Filed 04/01/21 Page 2 of 4


                                                                    1         1.    The Parties hereto agree and stipulate, at the request of the Defendant,
                                                                    2 that the deadline for disclosure of expert witnesses currently set for February 24,

                                                                    3 2021 shall be continued thirty (30) days to March 24, 2021.

                                                                    4         2.    The Parties hereto agree and stipulate, at the request of the Defendant,
                                                                    5 that the deadline for disclosure of supplemental and rebuttal expert witnesses

                                                                    6 currently set for March 16, 2021 shall be continued to twenty (20) days following

                                                                    7 the new expert disclosure date of March 24, 2021 to April 13, 2021.

                                                                    8         3.    By this stipulation, no other extensions are made and all other
                                                                    9 previously set dates and deadlines remain the same.

                                                                   10         4.    The Parties additionally agree to not make any dispositive or discovery
                                                                   11 motions in this matter.
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12         IT IS SO STIPULATED.
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13

                                                                   14 DATED: February 24, 2021                             ARMIJO & GARCIA
                                                                   15
                                                                                                                          /s/ Thomas Yen
                                                                   16                                                By:_________________________________
                                                                   17                                                      THOMAS YEN
                                                                                                                           Attorney for Defendant
                                                                   18                                                      Merck Sharp & Dohme Corp.
                                                                   19

                                                                   20 DATED: February 24, 2021                         PANISH SHEA & BOYLE LLP
                                                                                                                           /s/ Marguerite S. Sanvictores
                                                                   21                                                By:_________________________________
                                                                                                                           MARGUERITE SANVICTORES
                                                                   22                                                      BRIAN J. PANISH
                                                                                                                           SPENCER LUCAS
                                                                   23                                                      Attorney for Plaintiffs,
                                                                                                                           Virginia Johnson, Samantha Johnson,
                                                                   24                                                      Brendon Johnson and Ashley
                                                                                                                           Chapman
                                                                   25 / / /

                                                                   26 / / /

                                                                   27 / / /

                                                                   28

                                                                                                                 2
                                                                              STIPULATION AND ORDER TO EXTEND EXPERT WITNESS DISCLOSURE DEADLINES
                                                                        Case 2:20-cv-00138-KJM-DB Document 24 Filed 04/01/21 Page 3 of 4


                                                                    1 DATED: February 24, 2021                        BERGENER MIREKOVSKY
                                                                    2                                                              /s/ Ryan Cooper
                                                                                                                      By:_________________________________
                                                                    3                                                       JAMES BERGENER
                                                                                                                            RYAN COOPER
                                                                    4                                                       Attorney for Plaintiffs,
                                                                                                                            Virginia Johnson, Samantha Johnson,
                                                                    5                                                       Brendon Johnson and Ashley
                                                                                                                            Chapman
                                                                    6

                                                                    7                              SIGNATURE ATTESTATION

                                                                    8
                                                                             I hereby attest that all signatories listed above, on whose behalf this
                                                                    9

                                                                   10 stipulation is submitted, concur in the filing’s content and have authorized the filing.

                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700




                                                                   12 DATED: February 24, 2021                           PANISH SHEA & BOYLE LLP
                          310.477.1700 phone • 310.477.1699 fax
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                                                                            /s/ Marguerite S. Sanvictores
                                                                   13                                                 By:_________________________________
                                                                                                                            MARGUERITE SANVICTORES
                                                                   14                                                       BRIAN J. PANISH
                                                                                                                            SPENCER LUCAS
                                                                   15                                                       Attorney for Plaintiffs,
                                                                                                                            Virginia Johnson, Samantha Johnson,
                                                                   16                                                       Brendon Johnson and Ashley
                                                                                                                            Chapman
                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28

                                                                                                                  3
                                                                              STIPULATION AND ORDER TO EXTEND EXPERT WITNESS DISCLOSURE DEADLINES
                                                                        Case 2:20-cv-00138-KJM-DB Document 24 Filed 04/01/21 Page 4 of 4


                                                                    1                                        ORDER
                                                                    2        Pursuant to the stipulation reached by the Parties and good cause appearing
                                                                    3 therefore, IT IS SO ORDERED THAT:

                                                                    4        1.    The deadline for disclosure of expert witnesses pursuant to Fed. R. Civ.
                                                                    5 P. 26(A)(2) shall be March 24, 2021.

                                                                    6        2.    The deadline for disclosure of supplemental and rebuttal experts
                                                                    7 pursuant to Fed. R. Civ. P. 26(A)(2)(C) shall be April 13, 2021.

                                                                    8        3.    No other extensions are made and all previously set dates and deadlines
                                                                    9 remain the same.

                                                                   10

                                                                   11 IT IS SO ORDERED.
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 DATED: March 31, 2021                  /s/ DEBORAH BARNES
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13                                        UNITED STATES MAGISTRATE JUDGE

                                                                   14

                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28

                                                                                                                4
                                                                              STIPULATION AND ORDER TO EXTEND EXPERT WITNESS DISCLOSURE DEADLINES
